486 So. 2d 587 (1986)
STATE of Florida, Petitioner,
v.
Marlow K. SMULOWITZ, Respondent.
No. 67417.
Supreme Court of Florida.
April 10, 1986.
*588 Jim Smith, Atty. Gen. and Michael J. Neimand, Asst. Atty. Gen., Miami, for petitioner.
Robert Hall Martin, Miami, for respondent.
PER CURIAM.
This cause is before the Court upon the State of Florida's notice invoking the Court's discretionary jurisdiction to review the decision of the Third District Court of Appeal rendered in this cause on July 23, 1985. In its opinion the Court certified that its decision passed upon a question of great public importance. After the filing of the notice, this Court relinquished jurisdiction so that the District Court of Appeal could consider a petition for rehearing. Subsequently, the District Court of Appeal granted rehearing and rendered a decision on January 28, 1986. 482 So. 2d 1388 (Fla.App. 3 DCA 1986). The District Court of Appeal's decision on rehearing does not certify that its decision passes upon a question of great public importance. We therefore dismiss the State's notice invoking discretionary jurisdiction without prejudice to the right of any party to this cause to seek discretionary review of the decision of the District Court of Appeal on some other jurisdictional ground within thirty days of the date of this order.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD and EHRLICH, JJ., concur.